        2:17-cr-20037-JES-JEH # 372           Page 1 of 1                                              E-FILED
                                                                        Tuesday, 11 June, 2019 02:38:05 PM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 17-cr-20037-JES-JEH
                                              )
BRENDT A. CHRISTENSEN,                        )
                                              )
                       Defendant.             )

                                             ORDER
       Now before the Court is Defendant Brendt A. Christensen’s Motion (Doc. 371) to

Compel Disclosure of Records. Therein, he moves for an order compelling the United States to

disclose records in its possession pertaining to recent mental health treatment provided to T.B.

Defendant’s Motion (Doc. 371) is GRANTED, and the United States is DIRECTED to provide

to defense counsel all records in its possession pertaining to recent mental health treatment

provided to T.B., to wit, the receipts for payments to healthcare professionals and for prescription

medications that the United States provided to defense counsel in chambers on June 11, 2019.



               Signed on this 11th day of June, 2019.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              United States District Judge




                                                  1
